DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 04/16/2020 where claims1-12 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 04/16/2020, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 04/16/2020. These drawing are acceptable.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (US Pub: 20190116594) hereinafter Kwak

As to claim 1.    Kwak teaches a user terminal comprising:
a receiving section that receives a signal in a reference signal resource for measuring channel state information; (Kwak [0239] [0289] Fig. 2L, Fig. 3E, the terminal includes a communication unit 2l-01 that transmits/receives data to/from a base station, base station trigger aperiodic CSI reporting to the terminal through L1 signaling on nth subframe, terminal measure assigned resources, generate CSI based on the received aperiodic CSI-RS, and report the CSI to the base station on the (n+k)-th subframe)
and a control section that controls, based on indication information received from a radio base station, activation or deactivation of the reference signal resource and/or channel state information reporting, and signaling on receiving of the indication information. (Kwak [0239] [0289][0292] Fig. 2L, Fig. 3E, controller 2l-02 controls the communication unit 2l-01 to perform feedback of the generated channel state information to the base station in accordance with timing information allocated from the base station, the terminal receive  an aperiodic CSI-RS transmitted to a subframe i.e. reference signal resource, such as aperiodic CSI trigger i.e., indication information;  RRC signaling+MAC CE signaling+L1 signaling, is used activate/deactivate specific CSI-RS resources designated through the MAC CE signaling)
and signaling on receiving of the indication information (Kwak [0077] the terminal measures the channel state between the base station and the terminal itself using CRS or channel status information reference signal CSI-RS transmitted from the base station, the terminal should determine Es/Io by determining energy per symbol and interference that can be received through the downlink from the reference signal received from the base station, terminal converts Es/Io into a data transmission speed or a value corresponding to the data transmission speed, and is reported to the base station in the form of a CQI/CSI reporting)
Regarding claim 6 there is recited a UE steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Kwak discloses a UE including a processor and controller coupled to communication unit in para [023] Fig. 2L,  is configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 6.  As a result, claim 6 is rejected under section 35 U.S.C. 102(a)(1) as being anticipated by Kwak  for the same reasons as in claim 1.

As to claim 2 Kwak teaches wherein
the control section uses a radio resource indicated by the indication information or downlink control information scheduling the indication information to control transmission of acknowledge information for the indication information, or transmission of the channel state information reporting. (Kwak [0296] [0297] Table 3b,the L1 signaling UL DCI or UL grant, the aperiodic CSI-RS triggering composed of one bit or a plurality of bits; if the aperiodic CSI-RS is triggered, the CSI request field serves to indicate the CSI-RS resources on which the aperiodic CSI-RS is transmitted; the CSI request field may serve to indicate the set to report the CSI among the set of serving cells)

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak and in view of  3GPP TSG-RAN WG1 #90bis R1-1718439 Prague, Czech Republic, 9th – 13th, October 2017 hereinafter 3GPP
As to claim 3 Kwak teaches wherein in a case that the reference signal resource is activated, (Kwak [0293] using RRC signaling + MAC CE signaling, it is possible to activate K CSI-RS resources designated through the MAC CE signaling among the N RRC-signaled CSI-RS resources)
Kwak does not teach the control section controls at least one of 
decoding of the downlink data assuming rate matching of downlink data based on the reference signal resource and 
measuring of the reference signal resource a certain time after the indication information 
3GPP teaches the control section controls at least one of 
decoding of the downlink data assuming rate matching of downlink data based on the reference signal resource and measuring of the reference signal resource a certain time after the indication information (3GPP [Section 2.1] Fig. 1,  M1: the gNB triggers a DL DCI which allocates PDSCH resource that will carry the MAC CE activation message,                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                    :  the UE receives the MAC CE activation message in allocated PDSCH resource, D1:the gNB triggers a UL DCI which activates semi-persistent CSI-RS and triggers an aperiodic CSI report,                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                    :  the UE measures the first instance of the semi-persistent CSI-RS and computes the corresponding CSI/UE measures CSI –RS after certain time and compute CSI)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP with the teaching of Kwak because 3GPP teaches that MAC CE based CSI-RS activation/deactivation over DCI based activation/deactivation would provide better reliability and reduced DCI overhead. (3GPP [introduction])
Regarding claim 7, there is recited a UE steps that are virtually identical to the functions performed by the method recited in claim 3. Examiner submits that Kwak discloses a UE including a processor and controller coupled to communication unit in para [023] Fig. 2L,  is configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 7.  As a result, claim 7 is rejected under section 35 U.S.C. 3 as obvious over 3GPP in view of Kwak for the same reasons as in claim 3.

Claims 4, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak and in view of Hwang et al. (US Pub: 20190068423) hereinafter Hwang

As to claim 4 Kwak teaches wherein in a case that the channel state information reporting is activated, (Kwak [0333] Fig. 3K,  at operation 3k-02, receives configuration information of resources to be activated among RRC-configured CSI-RSs through higher layer (MAC CE) signaling, terminal generates CSI information based on the aperiodic CSI-RS received at operation 3k-04, and reports this to the base station in the determined timing)
Kwak does not teach the control section controls at least one of 
rate matching of uplink data in a case that the channel state information reporting collides with the uplink data, and 
reporting of a result of measuring the reference signal resource a certain time after the indication information. 
Hwang teaches the control section controls at least one of 
rate matching of uplink data in a case that the channel state information reporting collides with the uplink data, and 
reporting of a result of measuring the reference signal resource a certain time after the indication information. (Hwang [127] when a resource block reserved for the periodic CSI feedback configured in a cell specific manner is configured or signaled, rate matching or puncturing may be performed when the resource block reserved for the periodic CSI feedback and a resource block set to be used in PUSCH/uplink data, transmission overlap entirely or partially)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Hwang with the teaching of Kwak because Hwang teaches that performing rate matching when the resource block reserved for the periodic CSI feedback and a resource block set to be used in PUSCH/uplink data, transmission overlap entirely would increase efficiency and resource utilization. (Hwang [0146])

Regarding claims 8 and 9, there is recited a UE steps that are virtually identical to the functions performed by the method recited in claim 4. Examiner submits that Kwak discloses a UE including a processor and controller coupled to communication unit in para [023] Fig. 2L,  is configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claims 8 and 9.  As a result, claims 8 and 9 are rejected under section 35 U.S.C. 3 as obvious over Hwang in view of Kwak for the same reasons as in claim 4.

Claims 5  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak and in view of  Kazmi et al. (US Pub: 20180192300) hereinafter Kazmi

As to claim 5.   Kwak teaches wherein the indication information include at least two of activation or deactivation of a reference signal resource  (Kwak [0290] [0292] two of activation or deactivation of a reference signal resource, to activate/deactivate specific CSI-RS resources designated through the RRC signaling/MAC CE signaling/L1 signaling  1) RRC signaling+L1 signaling, 2) RRC signaling+MAC CE signaling+L1 signaling, or 3) RRC signaling+MAC CE signaling)
Kwak does not teach and/or channel state information reporting in the same frequency band, resource activation or deactivation of a reference signal resource and/or channel state information reporting in another frequency band, activation or deactivation of a partial band, and activation or deactivation of a secondary cell.
Kazmi teaches in the same frequency band, (Kazmi [0139] activation or deactivation of a reference signal for time period T0 in unlicensed band of SCells)
 (Kazmi [0139] activation or deactivation of a reference signal for time period T0 in unlicensed band of SCells)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kazmi with the teaching of Kwak because Kazmi teaches receiving an activation command for activating the second Scell would allow wireless device to determine whether the second Scell operates on a CC which allows contention-based or contention-free transmission. (Kazmi [0155])
Regarding claim 10, there is recited a UE steps that are virtually identical to the functions performed by the method recited in claim 5. Examiner submits that Kwak discloses a UE including a processor and controller coupled to communication unit in para [023] Fig. 2L,  is configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim  10.  As a result, claim 10 is rejected under section 35 U.S.C. 3 as obvious over Kazmi in view of Kwak for the same reasons as in claim 5.

As to claim 6.    (Original) A radio communication method for a user terminal, the radio communication method comprising:
receiving a signal in a reference signal resource for measuring channel state information; and

As to claim 7.    (New) The user terminal according to claim 2, wherein
in a case that the reference signal resource is activated, the control section controls at least one of decoding of the downlink data assuming rate matching of downlink data based on the reference signal resource, and measuring of the reference signal resource a certain time after the indication information.
As to claim 8.    (New) The user terminal according to claim 2, wherein
in a case that the channel state information reporting is activated, the control section controls at least one of rate matching of uplink data in a case that the channel state information reporting collides with the uplink data, and reporting of a result of measuring the reference signal resource a certain time after the indication information.
As to claim 9.    (New) The user terminal according to claim 3, wherein
in a case that the channel state information reporting is activated, the control section controls at least one of rate matching of uplink data in a case that the channel state information reporting collides with the uplink data, and reporting of a result of
measuring the reference signal resource a certain time after the indication information.
As to claim 10.    (New) The user terminal according to claim 2, wherein
the indication information include at least two of activation or deactivation of a reference signal resource and/or channel state information reporting in the same frequency band, activation or deactivation of a reference signal resource and/or channel .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, 3GPP and in view of  Kazmi et al. (US Pub: 20180192300) hereinafter Kazmi

As to claim 11  the combination of Kwak and 3GPP specifically Kwak teaches wherein
the indication information include (Kwak [0292] it is possible to activate/deactivate specific CSI-RS resources designated through the MAC CE signaling)
at least two of 
activation or deactivation of a reference signal resource Kwak [0290] [0292] two of activation or deactivation of a reference signal resource, to activate/deactivate specific CSI-RS resources designated through the RRC signaling/MAC CE signaling/L1 signaling  1) RRC signaling+L1 signaling, 2) RRC signaling+MAC CE signaling+L1 signaling, or 3) RRC signaling+MAC CE signaling)
the combination of Kwak and 3GPP does not teach   and/or channel state information reporting in the same frequency band, activation or deactivation of a reference signal resource and/or channel state information reporting in another frequency band, activation or deactivation of a partial band, and activation or deactivation of a secondary cell.
Kazmi teaches in the same frequency band (Kazmi [0139] activation or deactivation of a reference signal for time period T0 in unlicensed band of SCells)
 (Kazmi [0139] activation or deactivation of a reference signal for time period T0 in unlicensed band of SCells)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kazmi with the teaching of Kwak and 3GPP because Kazmi teaches receiving an activation command for activating the second Scell would allow wireless device to determine whether the second Scell operates on a CC which allows contention-based or contention-free transmission. (Kazmi [0155])

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, Hwang and in view of  Kazmi et al. (US Pub: 20180192300) hereinafter Kazmi

As to claim 12  the combination of Kwak and Hwang specifically Kwak teaches  wherein the indication information include (Kwak [0292] it is possible to activate/deactivate specific CSI-RS resources designated through the MAC CE signaling)
 at least two of 
activation or deactivation of a reference signal resource, (Kwak [0290] [0292] two of activation or deactivation of a reference signal resource, to activate/deactivate specific CSI-RS resources designated through the RRC signaling/MAC CE signaling/L1 signaling  1) RRC signaling+L1 signaling, 2) RRC signaling+MAC CE signaling+L1 signaling, or 3) RRC signaling+MAC CE signaling)
the combination of Kwak and Hwang does not teach in the same frequency band and/or channel state information reporting in the same frequency band ,activation or deactivation of a reference signal resource and/or channel state information reporting in another frequency band, activation or deactivation of a partial band, and activation or deactivation of a secondary cell.
Kazmi teaches in the same frequency band, (Kazmi [0139] activation or deactivation of a reference signal for time period T0 in unlicensed band of SCells)
resource activation or deactivation of a reference signal resource and/or channel state information reporting in another frequency band, activation or deactivation of a partial band, and activation or deactivation of a secondary cell. (Kazmi [0139] activation or deactivation of a reference signal for time period T0 in unlicensed band of SCells)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kazmi with the teaching of Kwak  and Hwang because Kazmi teaches receiving an activation command for activating the second Scell would allow wireless device to determine whether the second Scell operates on a CC which allows contention-based or contention-free transmission. (Kazmi [0155])
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/             Primary Examiner, Art Unit 2413